Citation Nr: 0531368	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for asthma.

5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to July 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A January 2003 
rating decision denied claims of service connection for 
arthritis of bilateral ankles, irritable bowel syndrome 
(IBS), and asthma, and an October 2003 rating decision 
granted service connection for major depressive order and 
assigned an initial disability evaluation of 30 percent, with 
which the veteran disagreed.  

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge.  She was notified of the time and date of 
the hearing by mail, but she failed to appear.  When an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d).  Accordingly, the claim will be 
considered based on the evidence of record.  

The issues concerning bilateral ankle disability, IBS, and 
asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not initiate an appeal of an April 1979 
rating decision that denied a claim of service connection a 
left ankle injury, and evidence received since is so 
significant that it must be considered in order to fairly 
decide the claim.  

2.  The record lacks evidence that the veteran currently 
manifests suicidal ideation or obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.



CONCLUSIONS OF LAW

1.  An April 1979 RO decision denying a claim of service 
connection for a left ankle injury is final, and new and 
material evidence has been received since that decision.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  The criteria for entitlement to an initial evaluation of 
50 percent for the veteran's service-connected major 
depressive disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application must 
be considered.  

The record contains an August 2003 letter that informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Though the letter addressed the 
substantive standards concerning service connection as 
opposed to the standard for an increased initial disability 
evaluation, the RO did not err because the veteran appealed a 
downstream issue after the grant of service connection.  
Also, the rating decision on appeal, and the January 2004 
statement of the case, effectively notified the veteran of 
the evidence needed to substantiate her claim for a rating in 
excess of 30 percent.  Particularly, the determinations cited 
the next highest rating criteria, and discussed the evidence 
of record in relation to that criteria.  The veteran's 
October 2003 notice of disagreement demonstrated her 
comprehension of what was necessary for a higher rating as 
she contended that a recent GAF score indicated a greater 
degree of impairment than that acknowledged in the rating 
decision on appeal.  As such, VA effectively fulfilled its 
duty to notify the veteran of necessary evidence to 
substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received VCAA notification prior to 
the rating decision on appeal.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The record contains a September 2003 VA 
examination reports, which as detailed below, provided a 
complete assessment of the veteran's service-connected major 
depressive disorder.  The veteran submitted several letters 
from private treatment providers, which are considered 
herein.  The veteran also submitted various lay statements 
from herself, and a friend.  

To the extent possible, VA satisfied its duties to the 
veteran for the issue concerning an initial disability 
evaluation for major depressive disorder.  

I.  Facts

Left ankle

The veteran's service medical records indicate that in June 
1978, she had sprained her left ankle twice during the past 
two weeks.  She was placed in a short leg walking cast.  

An April 1979 rating decision denied a claim of service 
connection for a left ankle injury, because the RO determined 
at that time there were no clinical manifestations and an 
examination showed a left ankle injury by history only.  The 
veteran did not appeal that determination.

In January 2002, the veteran filed a VA Form 21-4138 stating 
that she wanted to apply for service connection for arthritis 
of bilateral ankles.  The RO did not formulate the latter 
filing as an application to reopen a claim of service 
connection for a left ankle disability, and instead, decided 
the bilateral ankle disability on the merits.

The veteran stated in her notice of disagreement that her 
ankle was painful and unstable, and that she had arthritis.  
The record contains a copy of a prescription for Vioxx.  

Major depressive disorder

In a March 2003 notice of disagreement concerning the issues 
of bilateral ankles, IBS, and asthma, the veteran raised a 
claim of service connection for depression secondary to 
service-connected migraine headaches (which as a disability 
is currently evaluated as 50 percent disabling).  As noted 
above, an October 2003 rating decision granted the claim, and 
the veteran disputes the assigned 30 percent disability 
rating.  

In terms of evidence clarifying the issue of the current 
severity of the veteran's service-connected major depressive 
disorder, the veteran had undergone a November 2002 VA 
examination for a then-pending claim for an increased rating 
for headaches.  The examiner stated that the veteran's 
migraine headaches were functionally disabling, and that she 
also suffered from reactive depression secondary to severe 
headaches.  The veteran took Sertraline with improvement in 
her mood, and she was encouraged to follow-up with 
psychiatry.  

The record contains a June 2003 statement from the veteran's 
friend, who related that the veteran was a good and 
conscientious worker.  When the veteran had a migraine, 
however, she became very irritable and difficult to deal 
with.  The headaches occurred at least two times a week and 
lasted about three days.  During that time, the veteran's 
social and employment functioning was greatly impaired.  The 
veteran's friend was concerned because the veteran had 
expressed suicidal thoughts.

The veteran submitted a June 2003 letter from Dr. John 
Garlock, who provided information concerning his diagnostic 
impressions of the veteran.  Dr. Garlock stated that the 
veteran initially came to see him due to having chronic 
migraines that interfered with her daily living and her 
symptoms of depression.  The veteran took Zoloft.  She 
described her symptoms of depression as including crying for 
no reason, irritability, reduced energy, having difficulty 
getting out of bed on a daily basis, feelings of sadness, 
reduced appetite and reduced coping skills.  Dr. Garlock 
concluded that the veteran had a moderate degree of 
depression which likely negatively impacted her physical 
status.  The diagnostic impression was major depression, 
recurring.  

A September 2003 letter from Krishna V. R. Sunkureddi, M.D., 
indicated that the veteran had sought treatment a month 
earlier, and presented with depression, anxiety, 
irritability, short temper, crying, insomnia, emotional 
outbursts, fatigue, decreased appetite, lack of motivation, 
mood swings, poor concentration, and decreased libido.  Dr. 
Sunkureddi recommended that the veteran not continue work as 
a vocational rehabilitation counselor as it contributed to 
her depression.  

The veteran underwent a September 2003 VA examination.  The 
examiner reviewed the veteran's claims file, DD Form 214, 
previous neurological C&P examination, and medical records 
from the Houston VAMC.  The veteran reported that as her 
migraines had worsened during the last couple of years, she 
had found it more and more difficulty to stay upbeat.  Though 
she had always loved her job, she had severe difficulty in 
getting up in the morning.  She became uncharacteristically 
tearful, irritable, and depressed.  The veteran mentioned 
that she had a terrible time falling asleep, and staying 
asleep.  Her memory had worsened, and she had no motivation 
to do anything.  The veteran stated that she felt so hopeless 
and helpless about her excruciatingly painful headaches 
knowing that there was no cure for them, and that they could 
get worse and more frequent.  The veteran admitted that she 
had contemplated taking her life for a while, but would never 
kill herself because it would be so devastating for her son.  
The veteran stated that she had been crying at the office, 
making mistakes, and having great difficulty concentrating.   

A mental status examination noted that the veteran arrived on 
time for the appointment, and was professionally dressed in 
heels and a suit.  The veteran initially seemed guarded and 
irritable; nevertheless, the examiner observed that the 
veteran was polite and generally appropriate.  The veteran's 
speech was somewhat pressured at times, verbalizations were 
fluid and spontaneous, and at times her responses were over-
inclusive though not tangential or circumstantial.  The 
veteran became tearful when talking about her parents and 
discussing the frustrations related to her chronic pain and 
its negative impact on her life.  The veteran's affect 
reflected her mood and content of discussion, and was 
otherwise restricted.  

The veteran's thought processes were logical and goal-
directed with no evidence of obsessions, delusions, 
hallucinations, or loose associations.  The veteran denied 
any current suicidal or homicidal ideation, although said 
that she had thought of harming herself in the past and at 
times still thinks death would be a welcome relief during the 
periods when her migraines were unbearable.  The examiner 
observed that the veteran was not considered at imminent risk 
for suicide, but her depression should be closely monitored.  
She was alert and oriented, and appeared to have no trouble 
concentrating during the interview.  The veteran's short- and 
long-term memory appeared grossly intact.  Her fund of 
general information appeared to be within normal limits.  The 
veteran's insight and judgment were estimated to be good.  

Testing showed that the veteran was experiencing a 
significant amount of depression and symptoms of anxiety, 
irritability and anger dyscontrol, worthlessness, impaired 
concentration, lack of self-confidence, and thoughts of 
dying.  The examiner opined that the veteran met the DSM-IV 
criteria for major depression, and that it was extremely 
difficult to separate the adverse impact on functioning due 
to the veteran's migraines (plus other medical problems) and 
that due to her related depression.  The extent, frequency, 
and severity of the veteran's symptoms significantly impaired 
both her social and occupational functioning, adversely 
impacting her quality of life in many areas.  The examiner 
noted that the veteran contended that she had numerous 
depressive symptoms even during the brief times she was 
relatively pain free.  The prognosis for improvement of the 
veteran's psychiatric condition and related impairments in 
functional status was good-particularly with extensive 
psychotherapy, continued treatment with antidepressant 
medication, and possible some adjunct therapy such as 
biofeedback, hypnosis, acupuncture, etc.  

The diagnosis was Axis I, major depressive disorder, moderate 
severity, and Axis V, current Global Assess of Functioning 
score of 49.  The examiner noted that the score reflected 
serious impairment in occupational and social functioning due 
to Axis I disorder, and the GAF was as high as 49 because the 
veteran stated she was no longer suicidal.  The examiner 
noted that had the exam been given a couple of months ago 
before the veteran had started antidepressant medication, the 
veteran's GAF would have been lower.  

An August 2004 rating decision granted a claim of entitlement 
to individual unemployability effective February 19, 2004.  
The RO cited evidence that the veteran had retired from 
employment to disability of depression.  



II.  Laws and Regulations

Left ankle

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Major depressive disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's major depressive disorder, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, a 100 percent rating may be 
assigned when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is appropriate for deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent evaluation is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Left ankle

Presuming the credibility of the veteran's statements 
concerning her current symptomatology and that the last final 
rating decision denied the claim primarily based upon the 
lack of current clinical manifestations of an ankle injury, 
the veteran's claim of service connection for a left ankle 
disability is reopened.  

Major depressive disorder

After a careful review of the record, and considering the 
veteran's overall disability picture, it appears that an 
initial 50 percent rating for service-connected major 
depressive disorder is appropriate primarily due to the 
veteran's disturbance of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board notes that the recently assigned 
GAF of 49 took into account that the veteran's symptomatology 
was in the process of being managed with antidepressants, and 
that prognosis for improvement was good.  

The record does not support a 70 percent rating at this time 
because according to all indications, the veteran has not 
neglected hygiene and personal appearance according to 
objective examination, and she does not have obsessional 
rituals that interfere with routine activities.  The record 
lacks evidence that the veteran has intermittently illogical, 
obscure or irrelevant speech.  Though the veteran reported 
symptomatology of irritable outbursts, there is no evidence 
that impaired impulse control has lead to violence.  The 
record lacks evidence of spatial disorientation, or a 
complete inability to establish and maintain effective 
relationships.  Moreover, the recent VA examiner conducted an 
in depth assessment of the veteran's statements about ending 
her life, and concluded that the veteran did not have current 
suicidal ideation.  Though the veteran contends that a GAF of 
49 indicates she should receive at least a 70 percent rating, 
it is noted that a GAF score is not independently 
determinative, but rather, it should be assessed within the 
context of the entire record-and this analysis takes all 
factors, including the recent GAF score, into consideration.  

A 70 percent rating contemplates a level of functioning that 
is severe to an extent not reflected by manifestations of the 
veteran's major depressive disorder at this time, and as 
such, the appropriate initial disability evaluation is 50 
percent.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a left ankle disability is reopened.

Entitlement to an initial rating of 50 percent for service-
connected major depressive disorder is granted.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Asthma

The veteran's service medical records indicate that on May 
21, 1976, she had a 15% pneumothorax, and by May 24, it had 
cleared to only 10-15% pressure.  In June 1976, the veteran 
complained of pains in the chest and arms, and an x-ray was 
negative.  She continued to complain that the pain was 
aggravated by deep breathing.  A July 13, 1976, clinical 
record indicated that the veteran had been treated for a 
spontaneous pneumothorax from which she had recovered.  A 
December 1976 check up regarding spontaneous pneumothorax 
indicated that the veteran had some pains in the left upper 
back area related to body motion.  A physical examination 
found that the veteran's chest was clear, well-aerated 
throughout, and non-tender on palpation.  The impression was 
normal exam.  

In May 1977, the veteran had a cough and difficulty breathing 
for 3 weeks, and a chest x-ray was negative for pneumothorax.  
In September 1978, the veteran complained of upper chest 
pressure, constant, non-radiating, and the chest was clear.  
In November 1978, the veteran complained of pain in the right 
shoulder with numbness running the entire length of arm.  The 
veteran's lungs were clear with good breath sounds, and the 
final diagnosis was musculoskeletal pain of the right 
shoulder.  

In July 1978, the veteran filed an application for 
compensation citing a left lung condition.  At a January 1979 
VA examination, the veteran reported minimal symptoms of mild 
pressure in the left chest after a tiring days work in the 
kitchen.  The diagnosis was left spontaneous pneumothorax, by 
history, and an April 1979 rating decision denied a claim of 
service connection for a left lung condition.  

In January 2002, the veteran filed a VA Form 21-4138 
concerning left lung asthma.  In her March 2003 notice of 
disagreement, the veteran stated that she had received 
medical care at the Tucson VAMC, and it does not appear that 
the these records were obtained; before deciding this appeal, 
all relevant medical records should be added to the claims 
file.  

It is noted that the veteran complained of soreness in her 
chest, as opposed to the claim concerning asthma, due to the 
in-service left lung collapse.  The RO, however, addressed 
that statement as an application to reopen a claim of service 
connection for residuals of a spontaneous pneumothorax-a 
June 2003 rating decision denied the claim, which the veteran 
did not appeal.  

IBS

The veteran's service medical records indicate that in 1975 
she reported stomach cramps for almost a year, which seemed 
to be worsening.  A September 1975 assessment was probable 
spastic stomach.

Post-service, the record contains a December 2002 treatment 
note from the Houston VA Medical Center that indicated IBS.  
The veteran further stated in her notice of disagreement that 
she had received treatment at the Tucson VAMC, and as note 
above, it does not appear that these records have been 
obtained.

Also, the record contains a notation that the veteran failed 
to report to a scheduled VA examination, which according to 
the RO's instructions to the medical center, would have 
assessed the etiology of the veteran's IBS.  The record, 
however, lacks a letter, or copy thereof, notifying the 
veteran of the time and date of the scheduled assessment.  

As such, the veteran should be provided a VA examination.  

Ankles

Again, all outstanding VA treatment records should be 
obtained prior to making a decision on the veteran's claims.  
The veteran should also be provided a VA examination to 
clarify the current disability concerning her left and right 
ankles, and for the purposes of a nexus opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any 
outstanding treatment records from the 
Tucson and Houston VA Medical Centers 
for treatment records concerning the 
veteran.

2.  After adding the preceding records 
to the claims file, the veteran should 
undergo VA examination, with claims 
file review, 
      (a)  for the purposes of 
determining whether it is at least as 
likely as not that any irritable bowel 
syndrome is related to service;  
      (b) to clarify a diagnosis 
concerning the veteran's ankles, and 
determine whether it is at least as 
likely as not that a left or right 
ankle disability is related to service, 
or if a right ankle disability is 
proximately due to or a result of a 
left ankle disability; and
      (c)  to clarify a diagnosis 
concerning any asthma, and to determine 
whether it is at least as likely as not 
related to service.    

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for irritable bowel sydrome, 
bilateral ankle arthritis, and asthma.  
If the determination of these claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


